Rose, J.
This proceeding was instituted April 9, 1919, to recover $120,000,000 in damages. Plaintiffs claim to *649have procured from the government of the United States January 8, 1901, a patent for the invention or discovery of a process for the .manufacture ■ of a biscuit or ration combining pork and beans. . They also .claim to be owners of similar patents issued by other governments. Defendants are corporations and individuals engaged, in the packing industries and in other industrial enterprises. . The demand of plaintiffs for relief seems to be based on a -conspiracy which they claim resulted in personal injuries and indignities and in the destruction or. loss of exclusive rights, investments, property, business and profits protected by their patents.
Though the proceeding has been pending, in court nearly four .years, it has not passed beyond the petitions and the conduct of plaintiffs and their counsel.
Four petitions were filed. .The first covered approximately 400 pages of matter, containing, among other things, inflammatory language, conclusions of fact and law,, redundant allegations, unnecessary repetitions, scandal, private chat, personal episodes,, evidence, criminal charges and. other extraneous matters having no legitimate. relation to the stating of a cause of action for. damages. These flagrant violations of the rules of. pleading stand out conspicuously' on the face of the petition. They- cumber the record, harass defendants and consume time which the court should devote to litigants who invoke processes of the court and judicial powers in an orderly manner. The law does not require defendants to answer such a petition, nor are they required, in attacking it, to perform services equivalent to the; drafting of a petition stating in proper form a cause of action against themselves. Following the proper procedure in a case like; this, the district court struck the first,petition from the.files.
, ■ Afterward, a shorter petition was ■ filed,, and it was also stricken from the record because it did not .conform to the statutory rule. requiring, “A statement of the facts constituting the cause of action in ordinary *650and concise language and without repetition.” Comp. St. 1922, sec. 8608.
Later, a third petition, containing generally the improper matter and the other, infirmities in both the first and the second. petitions, was filed. This was also stricken from the files,- the findings of the trial court containing, among other things - the .following:
“The court further finds that the plaintiffs have been contemptuous of the court, .constructively and legally, filing petitions repeatedly, and particularly in filing their, .third amended petition, after being advised 'by the court that, previous petitions with like defects were, improper,, and after the. striking of such previous petitions, from the files; but the court does not find that. .the, plaintiffs are actually and actively contemptupus, and so the court will not order the case dismissed.”
After this warning, while the opportunity to. file a petition conforming .to the rules of .pleading and to the orders of the district- court was still open,, plaintiffs filed a fourth petition containing, .in substance, the fatal defects for which the second petition had been condemned. ..The fourth petition met the same fate as the others, but, -in addition, the action was. dismissed with prejudice. From the dismissal ^plaintiffs have appealed. ... ..
Did the trial court err in striking the fourth petition from the files and in dismissing..the proceeding with prejudice?
While no. particular form of .expression or literary ' style is required of plaintiffs in drafting a petition, both . the . statute and the orderly procedure ■ essential to the administration of justice require “A statement of the facts constituting the. cause of action in ordinary and concise language and without repetition.” This rule is essential for .the purposes of advising .defendants of their alleged wrongs or obligations, of -raising and defining issues of fact, of ruling on the admissibility *651of evidence, and of making findings or of submitting questions to tbe jury. To aid litigants and tbe courts in ascertaining the truth about controverted issues of fact for the purpose of administering justice, the state is engaged at an enormous expense in educating men and women to prepare pleadings and to perform other services of attorneys whose duties'' extend beyond’ their clients to the courts and the state. A court is not a mere instrument, of litigants for the settlement’ of jjrivate controversies. It is a separate department of government. Out of its findings and judgments in actions -between ■ private suitors grow rules of conduct applicable to society as a whole.- Litigants and counsel alike are answerable to the court for violating established rules of procedure and orders made in regard to pleadings. Plaintiffs’ fourth petition not only violated established rales, but it was filed in contempt of court. In a situation like this defendants are not limited to the statutory method of attacking the petition by motion to strike out improper matter or to make allegations more definite and certain. Comp.--St. 1922, sec. 8673. It may be stricken from the files, if fatal defects extend to the pleading as a Avhoie, or if plaintiffs in filing it ignored an order of the court. Judicial power to dismiss an action Avithout prejudice for failure of plaintiffs to comply Avith rules of pleading and orders relating thereto is recognized by statute. Comp. St. 1922, sec. 8598. A court of general jurisdiction has also power, in administering justice as a department of government, to protect itself, litigants and the public from vexatious proceedings by dismissing with prejudice suits instituted by plaintiffs who repeatedly violate the rules of pleading and the orders relating thereto, after having had a full opportunity, to present litigable controversies in proper form. This power, however, should be sparingly exercised. Otherwise innocent suitors may suffer from the mistakes or the contumacy of attorneys whom the court itself has licensed to practice law. The *652present case, however, • is not one wherein the. clients ■are ignorant of the nature and the contents of the petition. Much of the scandal and other objectionable .matter condemned could only have been collected and prepared by painstaking care and industry on the part of plaintiffs themselves. Under the circumstances of this particular case, the trial court did not err in dismissing the proceeding with prejudice.
Affirmed.